986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie J. THREATT, JR., Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  VirginiaInternaitonal Terminals, Respondents.
Nos. 92-1829, 89-2691.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 15, 1993Decided:  February 17, 1993

On Petition for Review of an Order of the Benefits Review Board.  (No. 89-2691)
Willie J. Threatt, Jr., Petitioner Pro Se.
Samuel Jay Oshinsky, Unites States Department of Labor, Washington, D.C.;  R. John Barrett, Vandeventer, Black, Meredith & Martin, Norfolk, Virginia, for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before PHILLIPS, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Willie J. Threatt, Jr. seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of disability benefits pursuant to 33 U.S.C. §§ 901-950 (1988).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Threatt v. Virginia Intl.  Terminals, BRB No. 89-2691 (Ben. Rev. Bd. May 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED